           Case 3:19-cv-05711-EMC Document 58 Filed 09/15/20 Page 1 of 4




 1   Richard T. Drury (SBN 163559)
     richard@lozeaudrury.com
 2   Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
 3   LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
 4   Oakland, CA 94607
     Telephone: (510) 836-4200
 5   Facsimile: (510) 836-4205

 6   [Additional counsel appearing on signature page]

 7   Attorneys for Plaintiff and the Alleged Classes

 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
      ABANTE ROOTER AND PLUMBING,                          Case No. 3:19-cv-05711-EMC
10    INC., individually and on behalf of all others
      similarly situated,                                  NOTICE OF FURTHER CONFERRAL
11
                             Plaintiff,                    REGARDING PLAINTIFF’S MOTION
12                                                         FOR EXTENSION OF ALL
      v.                                                   REMAINING DISCOVERY
13                                                         DEADLINES
      TOTAL MERCHANT SERVICES, LLC, a
14    Delaware limited liability company,                  Judge: Hon. Edward M. Chen
                                                           Courtroom: 5
15                           Defendant.                    Complaint Filed: September 11, 2019
16
17          Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) provides the

18   following Notice of Further Conferral regarding Plaintiff’s Motion For Extension of All

19   Remaining Discovery Deadlines.

20          1.      Plaintiff filed its Motion for Extension of All Remaining Discovery Deadlines

21   (“Motion”) on September 14, 2020. (Dkt. 57.)

22          2.      On September 15, 2020, the Court advised Plaintiff’s counsel to either notice the

23   Motion for a hearing with a regular briefing schedule or file a motion or stipulation relating to the

24   briefing schedule.

25          3.      Plaintiff’s counsel promptly conferred with counsel for Defendant Total Merchant

26   Services, LLC (“Defendant” or “TMS”) regarding whether Defendant would stipulate to a

27   shortened briefing schedule. TMS’s counsel advised that it does not believe that a briefing

28
     NOTICE OF FURTHER CONFERRAL                       1
     RE: MOTION FOR EXTENSION OF
     ALL REMAINING DEADLINES
           Case 3:19-cv-05711-EMC Document 58 Filed 09/15/20 Page 2 of 4




 1   schedule is necessary and does not plan to file an opposition. TMS’s counsel clarified that TMS
 2   objects to the length of the three-month extension, however, it does not object to a shorter
 3   extension. TMS defers to the Court’s judgment as to the length of the extension.
 4          4.      Plaintiff does not believe a shorter extension is likely to work here. While Plaintiff
 5   is hopeful that it can complete all class related discovery within sixty (60) days, Plaintiff
 6   continues to believe that a three-month extension is necessary given the uncertainty relating to the
 7   outstanding subpoenas and potential unforeseen scheduling conflicts or delays that tend to occur
 8   at the end of the year.
 9          5.      The Parties also do not believe that a hearing is necessary on the Motion. Should
10   the Court find that further argument is necessary, the Parties propose that any outstanding issues
11   be addressed at the upcoming case management conference scheduled for September 24, 2020.
12          6.      The undersigned further certifies that counsel for TMS has reviewed this notice
13   and does not object to its contents.
14
                                                    Respectfully submitted,
15
16   Dated: September 15, 2020                      ABANTE ROOTER AND PLUMBING, INC.,
                                                    individually and on behalf of all others similarly
17                                                  situated,
18                                                  By: /s/ Taylor T. Smith
19                                                          One of Plaintiff’s Attorneys

20                                                  Richard T. Drury (SBN 163559)
                                                    richard@lozeaudrury.com
21                                                  Rebecca Davis (SBN 271662)
                                                    rebecca@lozeaudrury.com
                                                    LOZEAU DRURY LLP
22                                                  1939 Harrison St., Suite 150
                                                    Oakland, CA 94607
23                                                  Telephone: (510) 836-4200
                                                    Facsimile: (510) 836-4205
24
                                                    Steven L. Woodrow (admitted pro hac vice)
25
                                                    swoodrow@woodrowpeluso.com
26                                                  Patrick H. Peluso (admitted pro hac vice)
                                                    ppeluso@woodrowpeluso.com
27                                                  Taylor T. Smith (admitted pro hac vice)
                                                    tsmith@woodrowpeluso.com
28
     NOTICE OF FURTHER CONFERRAL                        2
     RE: MOTION FOR EXTENSION OF
     ALL REMAINING DEADLINES
          Case 3:19-cv-05711-EMC Document 58 Filed 09/15/20 Page 3 of 4




                                        Woodrow & Peluso, LLC
 1
                                        3900 E. Mexico Ave., Suite 300
 2                                      Denver, Colorado 80210
                                        Tel: 720-213-0675
 3
                                        Attorneys for Plaintiff and the Classes
 4
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
     NOTICE OF FURTHER CONFERRAL           3
     RE: MOTION FOR EXTENSION OF
     ALL REMAINING DEADLINES
          Case 3:19-cv-05711-EMC Document 58 Filed 09/15/20 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above titled document
 3   was served upon counsel of record by filing such papers via Court’s ECF system on September
 4   15, 2020.
 5                                                       /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
     NOTICE OF FURTHER CONFERRAL                     4
     RE: MOTION FOR EXTENSION OF
     ALL REMAINING DEADLINES
